        Case 1:17-cr-00213-CRC Document 277 Filed 01/22/20 Page 1 of 13



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,                      )
                                                )
                    v.                          )
                                                )          Crim. No. 17-CR-213 (CRC)
 MUSTAFA AL-IMAM,                               )
                                                )
                      Defendant.                )


     DEFENDANT’S SUPPLEMENTAL MEMORANDUM IN AID OF SENTENCING

       The government’s supplemental memorandum argues that the phone of Ahmed Abu

Khatallah was at the U.S. Special Mission at approximately 9:54pm based on cell towers IDs in

Gov’t Ex. 1100. The government’s evidence is unreliable. But even if it weren’t, it does not

establish the location of Mustafa Al-Imam, much less what was in his mind. Like the

government’s other claims, this location argument ultimately amounts to a “just so” story rather

than proof of a conspiratorial agreement to attack the Special Mission. The Court should reject it.

I.     THE CELL PHONE LOCATION CLAIMS ARE UNRELIABLE AND
       IRRELEVANT

       A.      The Court cannot reliably draw conclusions from a single, anonymous cell
               sector “hit” in December 2016

       The government’s evidence concerning the location of the cell towers that connected with

Khatallah’s   phone      between   9:54pm    and       11:24pm   comes   from   OpenCelliD     and

UnwiredLabs.com. OpenCelliD has a single measurement from December 2016 supporting its

estimate of the location of cell sector 19583. Ex. 1. Cell sectors 27632 and 27633 are not found

in OpenCelliD, but estimates are provided by the proprietary algorithm of UnwiredLabs.com. Ex.

2. However, their location is based on the same measurement of cell sector 19583. Ex. 3. Thus,

if the antenna structure for these sectors was moved—whether laterally or vertically—in the four

years after 2012, OpenCelliD’s location estimate would be the wrong location for all three


                                                   1
           Case 1:17-cr-00213-CRC Document 277 Filed 01/22/20 Page 2 of 13



sectors.    And as the government’s expert acknowledged, antennas are frequently placed on

buildings, which would necessitate moving if the building received structural damage or if new

buildings arose that blocked the existing signal.

       Similarly, if the GPS data underlying this single measurement were inaccurate, spoofed, or

corrupted, OpenCelliD’s estimate would be affected. The UnwiredLabs website discusses the

problems with GPS, stating:

             Signals aren’t strong enough:
             Every satellite based navigation system share a fundamental weakness as they
             rely on signals from satellites transmitting from an altitude of around 12
             thousand miles, the signals are very weak, making them vulnerable to
             accidental or deliberate interference.

             It’s too easy to spoof:
             Simple apps available on the Google AppStore give people the ability to trick
             any app into thinking that they’re in a location they actually aren’t. Software
             spoofing is as simple as clicking a button. There is no need to root the device
             or learn programming.

Ex. 4, available at https://unwiredlabs.com/blog/trustedgps-when-gps-isnt-good-enough. Thus,

anyone with access to Khatallah’s records, which were part of an ongoing public prosecution as

of December 2016, could have “spoofed” the anonymous measurement on OpenCelliD.

       Taking OpenCelliD/UnwiredLab’s estimates at face value, the evidence established that

its margin of error, at least in some reports, covered almost half of Benghazi:




                                                    2
         Case 1:17-cr-00213-CRC Document 277 Filed 01/22/20 Page 3 of 13



Ex. 5. And since the blue circle only reflects the estimated center of the cell sector, the coverage

area of the cell towers could extend even further away if the sector center were in the outer part of

the margin of error.

       Although UnwiredLabs does not explain the margin of error in its proprietary algorithm,

its competitor, CellMapper.net, provides a Frequently Asked Questions website explaining some

of the issues involved in algorithm-based estimates. Ex. 6. These include:

           •   “Low accuracy towers”

               “Low accuracy towers are towers whose location cannot be accurately
               predicted given the uploaded data. Therefore, they revert to a more simple
               algorithm of placing the tower closest to the location of the best signal
               strength. This will usually be significantly less accurate than the
               triangulation method normally used. Some towers that only have 1 or two
               cells, such as omnidirectional towers, will always be low accuracy.
               Likewise, any towers which were detected with weaker signals will also
               be low accuracy until stronger signal samples are uploaded.”

           •   Water interference and phone errors

               “Tower locations are based purely on calculations. The reason that towers
               will show up over water is due to the fact that water usually doesn't
               contain any object that can block signals. So, to the algorithm, sitting in a
               building right beside a cell phone tower will appear to be the same as
               being 5 km away with direct line of sight. Hence, it will calculate an
               average of the two spots and display a marker there. The most ideal terrain
               to calculate a towers is a completely flat ground with tower spaced wide
               apart. That being said, even that will not guarantee the location is correct
               if the measurements provided by the phone were not correct. For a tower
               to be calculated properly, you will need to travel around the tower in at
               least 1/2 to 3/4 of a circle near the actual location in order to determine the
               exact location.”

           •   Phones getting “stuck” reporting a single cell ID

               “Most phones will report the same Cell ID when a call is in progress.
               Likewise, some phones will get “stuck” to reporting a single cell id for a
               certain length of time. Another possibility is that the GPS device is
               incorrectly reporting the position; and as a result the location may keep
               changing wildly before it settles down to the right location.”



                                                  3
           Case 1:17-cr-00213-CRC Document 277 Filed 01/22/20 Page 4 of 13



Id. There is no reason to think that these problems do not apply to UnwiredLabs’s estimates,

which involve the same algorithm-based estimations as CellMapper.net. Indeed, Agent Inman

testified that he uses CellMapper.net, and the government informed the defense in a May 31, 2019

letter that the approximate location of Khatallah’s cell IDs could be located using OpenCelliD or

CellMapper.net. Ex. 7 at 1, n.1.

       In addition to not knowing where, within a margin of two miles, the centers of the call

sectors were, the government does not know how broad the coverage areas for these sectors were

in 2012. “Cell towers can service phones at distances of up to 35 kilometers (approximately 21

miles) and may service several distinct sectors.” Ayers et al., Guidelines on Mobile Device

Forensics, NIST Special Publication 800-101 Revision 1 at 54 (May 2014), available at

https://nvlpubs.nist.gov/nistpubs/specialpublications/nist.sp.800-101r1.pdf. “While plotting call

record locations and information onto a map can sometimes be useful, it does not necessarily

provide a complete and accurate picture.” Id.

       Of course, the defense does not dispute that cell phones more typically connect to towers

less than 21 miles away.       “Various factors, such as terrain, seasonal changes, antenna

performance, and call loading, affect the coverage area of cells and the plausible locale to

associate with a call record.” Id. However, the city of Benghazi is less then ten miles across, and

a coverage area of even two miles covers major portions of the city. And CellMapper.net—which

uses the same kind of user-generated, real-world sources as OpenCelliD and UnwiredLabs—

estimates cell sector coverage areas in Benghazi stretching many miles, including near the

Mission:




                                                4
        Case 1:17-cr-00213-CRC Document 277 Filed 01/22/20 Page 5 of 13




CellMapper.net coverage estimate for Cell ID 10382 reflecting an over 5-mile range (Ex. 8 at 1)




CellMapper.net coverage estimate for Cell ID 27311 reflecting an over 11-mile range (Ex. 8 at 2)




                                               5
         Case 1:17-cr-00213-CRC Document 277 Filed 01/22/20 Page 6 of 13



       The government claims that the defense did not explain these coverage maps or support

their reliability through any witness. On the contrary, as noted above, Agent Inman testified that

he has used CellMapper.net, and the government itself admitted in its May 2018 letter that

CellMapper.net is an alternative to OpenCelliD for the plotting of cell IDs. Ex. 7 at 1, n.1. Thus,

its objection to the simple conclusion these exhibits illustrate—that real-world Benghazi towers

sometimes connect to phones up to 11 miles away—reflects simple expediency over truth.

       Moreover, the towers near the Mission are precisely the kind one would expect to have a

large coverage area based on the NIST report and Agent Inman’s testimony. As reflected in the

government’s Exhibit G, the towers near the mission are surrounded by vast areas of land without

any cell sector noted:




     Except of Ex. G showing large areas without towers to the south and west of the Mission


       For all of these reasons—antenna movement, GPS errors, GPS spoofing, large reported

margins of error, “low accuracy towers,” “stuck” cell ID reporting, and long tower ranges—the

Court simply cannot reliably determine the location of the cell towers used by Khatallah’s phone

between 9:54pm and 11:24pm, much less how far away from those towers his phone was. And


                                                6
        Case 1:17-cr-00213-CRC Document 277 Filed 01/22/20 Page 7 of 13



given the timing of the calls—during a widely-publicized incident likely to generate unusual call

volume, and thus a need for load balancing—there may have been network-based reasons to route

calls through these towers that are simply unknowable in 2020, eight years after the event.

       B.      The government’s connection between Khatallah’s phone and Al-Imam’s
               location is based on a 5-year-old memory retold under stressful conditions

       Even if the Court concludes that Khatallah’s phone was in the vicinity of the Mission, that

does not mean that Al-Imam was. The government’s argument rests on statements made by Al-

Imam to investigators. But Al-Imam’s timeline—placing himself at the Mission at 5pm—is

patently inaccurate, showing his memory is simply unreliable. And that is understandable, since

he was being interviewed five years after the fact on a ship following his traumatic capture. He

recalled leaving in a caravan with Khatallah, but perhaps he only caravanned back; he recalled

Khatallah arriving five minutes before him, but perhaps it only felt like five minutes. Perhaps Al-

Imam is confusing calls with Khatallah made after he left with in-person conversations, placing

himself closer in time to Khatallah’s departure than he actually was. Counsel would venture to

guess that closing arguments in this case were exciting for government counsel, yet they probably

do not remember all of the details of how or when they arrived to court or to whom they spoke.

Undersigned counsel does not. Al-Imam’s memory aside, the fact that there are calls between Al-

Imam and Khatallah would indicate that they are not together, rather than that they are.

       Moreover, even if Al-Imam did travel with Khatallah, he could have done so after 9:54pm

without contradicting the call records. Taking the government’s tower arguments at face value, it

would appear that it only took a few minutes for Khatallah to travel to the area of the Mission: he

had a five-minute call at 9:35 from LAC 9190, was in the coverage area of LAC 9380 six minutes

after this call ended, and used Cell ID 19583 nine minutes after that. Gov’t Ex. 1100. If the camp

was this close, Khatallah could have left the Mission multiple times, including during the alleged


                                                 7
         Case 1:17-cr-00213-CRC Document 277 Filed 01/22/20 Page 8 of 13



18-minute phone call or the twenty-four minutes between his last call and his video appearance.

That is especially true since the coverage area of 19583 could have extended over his travel route,

and since cell phones can get “stuck” reporting the same cell ID, Ex. 6. This would match the

testimony of a civilian grand jury witness, who testified that he saw Khatallah arrive at the

Mission with several men after the attack had ended.

       C.      Presence at the scene does not equate to agreement with the attack

       Finally, even if Khatallah’s phone and Al-Imam were both at the U.S. Mission starting at

9:54pm, that provides no insight into Al-Imam’s state of mind. The point of the cell tower

evidence is to show that “it was reasonably foreseeable to [Al-Imam] that death could result from

the conspiracy he joined.” Gov’t Supp. Sent. Mem. at 10. But even if he were sitting right by

Khatallah’s side outside the Mission, that would not indicate that he joined the conspiracy to

attack the mission. Wissam bin Hamid reported that he was also standing outside the Mission

with Khatallah during the fighting, with no awareness that Khatallah was behind it. David

Kirkpatrick, A Deadly Mix in Benghazi, N.Y. Times (Dec. 28, 2013), available at

http://www.nytimes.com/projects/2013/benghazi/index.html#/?chapt=0. Al-Imam likewise could

have been observing the chaos—as Wissam bin Hamid apparently was—without knowing that

Khatallah was responsible.

       The government cannot escape the fact that its evidence and argument described a two-

phase event, with the second phase occurring after “the battle for the Mission is over” and the

“facility has been lost.” Tr. 3803 (government closing argument). The jury was unconvinced that

Al-Imam joined the first phase, and his mere knowledge and presence is not sufficient (or even

particularly strong) evidence that he agreed with it. As the jury heard, there were other individuals

connected to Khatallah and Ansar al-Sharia who entered the office during the “site exploitation”

phase and for which there was little basis to conclude they conspired in the initial attack. This

                                                 8
          Case 1:17-cr-00213-CRC Document 277 Filed 01/22/20 Page 9 of 13



included AAS member Jalal Al-Sudani and the former UBJ member and friend of Ali Majrisi.1

Tr. 1094; Ex. 9. This shows that being at the scene, going into the office, and being associated

with Khatallah or AAS are not strong indications that someone knew about or agreed with the

initial attack.

        Supporting this conclusion is the evidence that Khatallah took pains to create a web of

alibi witnesses who did not know his full involvement in the Mission attack, including Ahmed

Salem, Bilal al-Ubeydi, and Wissam bin Hamid. Significantly, Khatallah called one these men

during the attack itself (al-Ubeydi), and reportedly stood next to another outside the Mission (bin

Hamid). Thus, Al-Imam’s presence at the Mission is no indication that he knew Khatallah was

responsible, much less that he agreed with what was going on.

        In sum, the government’s tower-location evidence is inconclusive at best. But more

fundamentally, it is irrelevant given the jury’s verdict and the two-stage nature of the events at the

Mission. The jury heard evidence about the type of man Al-Imam is and his friendship with

Khatallah, and refused to convict him of any charge associated with arson or attacks resulting in

death. They convicted him of property damage, consistent with joining a “site exploitation”

conspiracy as charged in the Indictment. Dkt. 43, ¶ 21(e) (listing “to plunder property from the

Mission and Annex, including documents, maps, and computers containing sensitive

information,” as one of the “objects and purposes of the conspiracy”). Whether he was at the

Mission at 9:54pm or not, there is no evidence that Al-Imam joined a broader conspiracy to do

anything more than what he has been convicted of.




1
 Majrisi himself admitted to being longtime “friends” with Zubayr Al-Bakoush and Ahmed Al-
Fitori, two key leaders of the Mission attack. Tr. 2150–51.
                                                  9
        Case 1:17-cr-00213-CRC Document 277 Filed 01/22/20 Page 10 of 13



II.    THE GOVERNMENT’S OTHER ASSERTIONS ARE WITHOUT MERIT

       In its sentencing submission, the government made several other allegations against Al-

Imam in an effort to bolster its argument that Al-Imam would have joined in a conspiracy to

attack the United States resulting in death. Specifically, the government asserted that: (i) Al-

Imam demonstrated anti-American bias in his FBI interviews; (ii) Al-Imam agreed with

Khatallah’s statement that the Americans had been using the Mission as a spy base; (iii) Al-Imam

moved weapons for Khatallah at Khatallah’s direction; (iv) Al-Imam took up arms to defend

Khatallah after the assassination of Colonel Al-Bargathi; and (v) the call records demonstrate

closeness between Al-Imam and Khatallah and Al-Imam’s role in the attack. These claims are

easily answered.

       First, there is nothing in Al-Imam’s FBI interviews that reflect “anti-American bias.” In

his statements about General Haftar, Al-Imam is quoted as describing what the Libyan people

think of Haftar, not as providing his own personal opinions. See Ex. 10 at 2 (“AL IMAM said the

Libyan people were not confident in the current Libyan president HAFTAR and felt he was in line

with the American government. AL IMAM said the people feel that HAFTAR was put in

government by the Americans. AL IMAM said most Libyans felt HAFTAR was an American.”)

(emphasis added); id. at 3 (“AL IMAM continued to speak about the Libyan people, and how

HAFTAR was believed to be an American.”) (emphasis added). Nor was this public opinion anti-

American: it is not anti-American to desire self-determination and oppose foreign meddling in

domestic politics, any more than it is anti-Russian to oppose Russian interference in the 2016 U.S.

presidential election. Nor is fighting against Gen. Haftar evidence of anti-American bias. Even

Fathi al-Obeidi, who risked his life to rescue Americans and received a commendation from the

U.S. government, joined the fight against Gen. Haftar.         See Frederic Wehrey, ‘We Helped You

and   Now     You    Abandoned     Us’,    N.Y.        Times    (April   16,   2018),   available   at

                                                  10
        Case 1:17-cr-00213-CRC Document 277 Filed 01/22/20 Page 11 of 13



https://www.nytimes.com/2018/04/16/opinion/libya-america-cia.html (quoting, as its title, the

plea of Fathi al-Obeidi for assistance in his struggle against General Haftar). Finally, when he did

speak about his own opinions, Al-Imam criticized extremist groups fighting Gen. Haftar as

“mainly thugs and hooligans” and “the worst people of Libya.” Ex. 11 at. 2. There is thus no

basis for the claim that Al-Imam’s statements to the FBI reflect “anti-American bias.”

       Likewise, there is no substance to the government’s insistence that Al-Imam “agreed with

Khatallah’s statement that the Americans had been using the Mission as a spy base.” Gov’t Sent.

Mem. at 11. The statement referred to by Majrisi occurred many months or even years after the

attack, after the existence of the CIA-run Annex and had become common knowledge. Moreover,

in Majrisi’s telling, Khatallah comes across like an agitated uncle going on about politics at

Thanksgiving dinner, making everyone uncomfortable until they acknowledge token agreement:

           Q: At any of those meetings, did Mr. Abu Khatallah talk about the
              Americans spying on Libya or Libyans?
           A: He talk about this all the time, Ahmed Abu Khatallah….
           Q. Okay. And when Mr. Abu Khatallah would talk about the Americans
              spying, what types of things -- what did he say?
           A. Like they have a base. They spy on us. They don’t use this as a consul.
           Q. Now, when Mr. Abu Khatallah made those statements, did the people in
              the group, including Mr. Mustafa Al-Imam, respond? Did they agree, or
              did they disagree?
           A. Yes, they agree.
           Q. Were you one of the people in the group?
           A. Yes.
           Q. Did you agree or disagree?
           A. Yes, definitely. I have to agree.

Tr. 2064–65. On this telling, Al-Imam’s “agreement” was no more incriminating than Majrisi’s.

Nor is there anything incriminating about this subject in his FBI interview: Al-Imam was asked in

the abstract what he knew about the Mission, and said that Khatallah believed it was a U.S. spy


                                                  11
        Case 1:17-cr-00213-CRC Document 277 Filed 01/22/20 Page 12 of 13



base. There is no connection between that statement and any motive for attacking the Mission. It

is just an answer to a question based on what, according to Majrisi, Khatallah had been ranting

about months after the Mission attack.

       The government’s reliance on the claim that Al-Imam moved weapons for Khatallah at

Khatallah’s direction is easily refuted: it didn’t happen. Majrisi described this incident in detail in

real time in his cables, listing everyone who participated by name. Ex. 12. Al-Imam was not

among them. This claim arose for the first time shortly before Majrisi’s deposition in this case—

five years after the fact—and is simply not credible. Ex. 13.

       Majrisi’s claims about Al-Imam defending Khatallah after the assassination of Col.

Barghathi are also late additions, and irrelevant. Majrisi testified that everyone who knew

Khatallah came to defend him against an attacking mob, including Faraj Shaku—a defender of the

Mission. Tr. 2192. Bilal al-Ubeydi, the government’s star witness and a member of the Benghazi

security apparatus, also intervened at Khatallah’s request by getting his uncle to help mediate a

peaceful resolution. Tr. 1102. There is thus nothing incriminating in this incident or evidence of

any ideological bent by Al-Imam, other than a desire to avoid mob retaliation against a friend who

also happened to be living adjacent to his own elderly uncle.

       Finally, the government’s reliance on the call records to argue that Al-Imam must have

known about and agreed with Khatallah’s plans to attack the Mission was rejected by the jury, for

good reason. FBI analyst Jessica Krueger testified that according to the records, Khatallah spoke

significantly more with two other individuals during the relevant timeframe than he did with Al-

Imam, yet that frequency was not determined to reflect any indicia of conspiratorial activity. Tr.

3164–65. Agent Krueger also testified that there is no way to tell from the records if Khatallah

switched over to another call after the call in the records began; it is thus impossible to determine

whether the famed 18-minute call was even with Al-Imam. And even if Al-Imam was live-

                                                  12
        Case 1:17-cr-00213-CRC Document 277 Filed 01/22/20 Page 13 of 13



reporting the attacks to Khatallah—as the government fancifully claims in its “just so” story—

there is still no basis to conclude that Al-Imam agreed with what was going on. Again, Khatallah

appears to have been using key “friends”—Ahmed Salem, Bilal al-Ubeydi, Wissam bin Hamid,

and likely Al-Imam—to accomplish his purposes while maintaining plausible deniability.

       In the usual case the government has evidence to disprove innocent presence: wiretaps,

incriminating warrant returns, ideological writings, anti-American statements. Here, it asks the

Court to impose a severe sentence for Al-Imam based on assumptions. The Court should reject

the government’s attempt to secure a sentence based on a conspiracy the jury rejected and the

evidence fails to support.    Instead, the Court should impose a guidelines sentence for the

conspiracy the jury did find—the conspiracy charged in the indictment to injure U.S. property

with the object “to plunder property from the Mission and Annex, including documents, maps,

and computers containing sensitive information.” Dkt. 43, ¶ 21(e).

                                         CONCLUSION

       For the foregoing reasons, Defendant Mustafa al-Imam respectfully requests that the Court

find that there is insufficient evidence to find that Al-Imam intentionally joined a conspiracy that

could reasonably foreseeably result in death, and impose a guidelines sentence of no more than 41

months, with a standard departure under United States v. Smith, 27 F.3d 649 (D.C. Cir. 1994).


January 22, 2020                                     Respectfully submitted,

                                                     /s/ Matthew J. Peed
                                                     Matthew J. Peed (D.C. Bar No. 503328)
                                                     CLINTON & PEED
                                                     777 Sixth St. N.W., 11th Floor
                                                     Washington, DC 20001
                                                     (202) 621-1828 (tel)
                                                     (202) 204-6320 (fax)

                                                     Counsel for Defendant Mustafa Al-Imam

                                                13
